People v Symonds (2021 NY Slip Op 05256)





People v Symonds


2021 NY Slip Op 05256


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (539/16) KA 14-00531.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFREDERICK SYMONDS, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.